Citation Nr: 1122583	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  10-07 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for anterior cruciate ligament (ACL) tear, post operative with degenerative joint disease (DJD), left knee with a residual scar (hereinafter "left knee disability").

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from April 1985 to June 1988.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the Veteran had perfected an appeal of a claim for service connection for major depressive disorder.  In a December 2010 rating decision, the claim for service connection for major depressive disorder was granted.  As this is considered a full grant of the benefit sought with regards to this issue, this matter is no longer before the Board.

Because the claim for a higher initial rating for the Veteran's service-connected left knee disability on appeal follows the grant of service connection, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  Since the October 6, 2008 effective date of the grant of service connection the Veteran's service-connected left knee disability has been manifested by complaints of pain with flexion limited, at most, to 115 degrees, normal extension, with no objective findings of instability.  Residual scarring is not tender, does not break down, does not limit function, and is not attached to underlying tissue.
 
3.  Evidence on file indicates that the Veteran last worked in 2008, when he quit his job at the post office, which the Veteran indicates was due to pain from his service-connected right knee disability.  He also worked for Direct TV and as a mortgage loan officer.  He is reported to have had a high school education.

4.  The Veteran's service-connected bilateral knee disabilities and major depressive disorder are not shown to render the Veteran unable to obtain and retain all kinds of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for ACL tear, post operative with DJD, left knee with a residual scar have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5260 (2010).

2.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, with respect to the claim for a higher initial rating for the Veteran's service-connected left knee disability, an October 2008 pre-rating letter provided notice of what was needed to substantiate the claim for service connection and provided the Veteran with notice of the disability and effective date elements pursuant to Dingess/Hartman, and the February 2010 statement of the case (SOC) set forth the criteria for higher ratings for the knee (which suffices for Dingess/Hartman).  The October 2008 pre-rating letter also provided notice to the Veteran of the evidence and information needed to substantiate his claim for a TDIU on appeal.  This letter also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. The letter further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claims

In addition, after issuance of the October 2008 letter, the Veteran and his attorney were afforded additional opportunities to respond before the RO readjudicated the claim for a TDIU in a December 2010 supplemental SOC.  The March 2009 RO rating decision reflects the initial adjudication of the claim for a TDIU.  Hence, the October 2008 letter-which meets all four of Pelegrini's content of notice requirement- also meets the VCAA's timing of notice requirement.  Moreover, this rating issue arises from the grant of service connection for which there was sufficient notice and development as that claim was allowed.

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's service treatment records, VA medical records, private medical records, and the reports of VA examinations. Also of record and considered in connection with the appeal are written statements provided by the Veteran as well as by his attorney, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505(2007).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the DCs predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

An April 2004 medical record from Graystone Family Healthcare reflects that the Veteran complained of chronic pain in both knees.  He stated that his pain was much worse with weight bearing activity and that it interfered with his job.  He stated that he has had to quit jobs in the past due to not being able to function.  The Veteran was found to have restricted range of motion secondary to pain.  

An April 2004 private medical record from R. L. Liljeberg, M.D. reflects that the Veteran complained of occasional pain whicle going up the stairs in the left knee.  He was employed by Direct TV in sales in which he has to do quite a bit of walking and climbing of steps.  Examination of the left knee showed no change in moisture pattern, color or decrease in turgor.  He had full range of motion from 0 to 140 degrees of flexion.  Very minimal tenderness to the medial and lateral joint lines.  No parapatellar tenderness.  Negative varus, valgus, and Lachman for pain and instability and also with a negative McMurray for meniscal pathology.  Normal tracking patella with no excessive movement medial to lateral.  He had 5/5 quad and hamstrings strength with normal musculature and tone.  X-rays showed 2 cannulated screws proximal and distal with well preserved medial and lateral joint lines.  The diagnosis was status post left knee ACL reconstruction with relatively well preserved joint lines and minimal changes of osteoarthritis.  

A March 2009 VA joints examination report reflects that the examiner reviewed the claims file in its entirety.  The Veteran complained of constant anterior/medial/lateral left knee pain that sometimes radiated to the distal anterior thigh and down the medial/lateral leg to ankle.  It was dull to sharp pain, four to ten on a scale of one to ten.  No flare-ups.  He complained of weakness if he shifts wrong, stiffness, swelling, heat, redness, instability or giving away if he shifts wrong, but no falls, no locking, lack of endurance, and no loss of motion on repetition.  Current treatment includes Excedrin, Aleve, heat, and ice.  He uses a cane.  No dislocation or subluxation.  Functional limitations on standing were limited to 10 minutes and walking less than 200 feet.  The Veteran reported the effects on his prior job at the post office as decreased mobility, pain on the job and that he had been unemployed for about two to three years, he quit due to walking on hard floors at the post office due to his right knee.  The effect on his activities of daily living range from mild to severe.  Physical examination of the left knee revealed a slight limp, slight increased wear posterior heels, no bone loss, no heat, or redness, and there was mild puffiness of the knee region.  No pitting.  His strength was normal.  The left knee showed no deformity, he had moderate crepitation along with moderate grinding, tenderness to palpation distal medial/lateral/patellar tendon regions and with range of motion.  No instability.  Moderate guarding.  Left knee pain was located lateral and posterior lateral knee.  Flexion was 0 to 115 degrees, with pain that begins/ends at 115 degrees.  Extension to 0 degrees, pain begins/ends at 0 degrees.  No joint anklyosis and no evidence of leg shortening.  X-rays of the left knee showed that the Veteran had undergone an ACL repair, osteophytic spurring of the patella, degenerative changes and joint space narrowing noted of the medial compartment with sclerosis.  Soft tissues were negative and no joint effusion.  The diagnosis was left knee ACL tear, treated with ACL repair, with residual scar and DJD noted on imaging, problem associated with diagnosis was noted as left knee condition.  The examiner noted that since 2004 there was no notes indicating a chronic condition that was continuously being treated.  

In a March 2009 rating decision, the Veteran was granted service connection for ACL tear, post operative with DJD, left knee with a residual scar, pursuant to Diagnostic Codes 5299-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under DC 5260, limitation of flexion to 45 degrees warrants a 10 percent rating.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.

Under DC 5261, limitation of extension to 15 degrees warrants a 20 percent rating. A 30 percent rating requires limitation of extension to 20 degrees.  A 40 percent rating requires limitation of extension to 30 degrees.  A 50 percent rating requires limitation of extension to 45 degrees.

Normal range of extension of the knee is to 0 degrees and normal range of flexion of the knee is to 140 degrees.  See 38 C.F.R. Part 4, 4.71, Plate II .

Under Diagnostic Code 5257, pursuant to which recurrent subluxation or lateral instability is rated, a 10 percent rating is assigned for slight impairment, a 20 percent rating is assigned for moderate impairment, and a 30 percent rating is assigned for severe impairment.

The VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Further, VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

Considering the objective medical evidence of record in light of the above criteria, the Board finds that an initial rating in excess of 10 percent for the Veteran's service-connected left knee disability is not warranted.

First addressing limited motion, the Board notes that the aforementioned evidence reveals that the Veteran has had normal extension of the left knee, which would not warrant a compensable rating under Diagnostic Code 5261.  Moreover, while there was some limitation of flexion of the left knee noted during the March 2009 VA examination -115 degrees with pain -such has not been shown to be to an extent that would warrant a compensable rating under Diagnostic Code 5260. Thus (per 38 C.F.R. § 4.71a, Diagnostic Code 5003), no more than a 10 percent rating is warranted.  This is so even considering functional loss due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  While the Board is aware of the Veteran's complaints of pain, the Veteran's pain is not shown by competent, objective evidence to be so disabling as to warrant even the minimal compensable rating under Diagnostic Code 5260, much less the next higher, 20 percent rating under that diagnostic code.  Also for the reasons noted above, there is no basis for assignment of separate ratings for limited flexion and extension of the left knee.

The Board has also considered the applicability of other potentially applicable diagnostic codes for rating the Veteran's service-connected left knee disability but finds that no higher rating is assignable.  The Veteran has never demonstrated or been diagnosed with ankylosis, dislocated semilunar cartilage, or impairment of the tibia and fibula.  Therefore, 38 C.F.R. § 4.71a, DCs 5256, 5258, and 5262 are not for application.  The Board has also considered DC 5257, for recurrent subluxation or lateral instability of the knee; however, as the March 2009 VA examination report is clearly negative for findings of instability in the Veteran's left knee, this diagnostic code is not applicable.  For that reason, there also is no basis for assignment of separate ratings for limited motion and instability.  While occasional give-way sensation has been reported, it has not been objectively confirmed, thus a separate compensable rating is not warranted.

The Board also notes that the Veteran has a residual scar of the left knee from post-operative surgery.  However, the Veteran has not been assigned a separate compensable rating for this scar, and the record does not reflect he satisfies the criteria for such a separate rating.  In this regard, the most recent March 2009 VA examination showed that a left knee scar was located inferior to patella, longitudinal, midline, length was 4.3 centimeters and width was 0.5 centimeters.  There was no pain.  There was numb sensation to palpation.  No adherence to underlying tissue, texture was atrophic, no skin breakdown, no elevation or depression.  The scar was superficial, not deep, with no inflammation, no edema, no keloid, and no limitation of function due to the scar.
 
In this case, the left knee scar is not deep, shown to cause limitation of motion or to cover an area of 6 square inches or greater.  Thus, the criteria for a compensable rating under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7801 are not satisfied.  In addition, the Veteran is not shown to have a superficial scar measuring 144 square inches or greater to warrant a compensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7802.  Finally, the postoperative scar is not shown to be unstable with frequent loss of skin over either scar, demonstrably painful on examination, or resulting in limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.  Hence, a separate rating for the residual scar is not warranted.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the effective date of the grant of service connection has the Veteran's left knee disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  In this regard, there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating for these issues.  See Shipwash v. Brown, 8 Vet. App. 218 (1995).  Here, the record does not reflect that the Veteran was hospitalized for his service-connected left knee disability.  There is no objective evidence revealing that his service-connected left knee disability alone caused marked interference with employment, e.g., employers' statements or sick leave records, beyond that already contemplated by the schedular rating criteria.  In this regard, the Veteran notes that during the March 2009 VA joints examination, the Veteran stated that he quit his job at the post office due to pain from his right knee, not his left knee.  In this case, the Board finds that schedular criteria are adequate to rate the service-connected left knee disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  While there is pain, that is contemplated, and there is no objective criteria that warrant a higher rating.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2010).

In this case, the Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  Service connection is currently in effect for major depressive disorder, evaluated as 50 percent disabling, post operative partial medial meniscectomy with degenerative changes, right knee with residual scarring, evaluated as 10 percent disabling, and ACL tear, post operative with DJD, left knee with a residual scar, evaluated as 10 percent disabling.  The Veteran's combined evaluation for compensation is 60 percent.

In this case, the Veteran does not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for consideration of a TDIU.

However, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (per 38 C.F.R. § 4.16(b)).  Hence, consideration of whether the Veteran is, in fact, unemployable, is still necessary in this case.

The central inquiry is "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the preponderance of the evidence is against a finding that the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities.  In this case, during a March 2009 VA joints examination, the Veteran stated that he had been unemployed for about two to three years and that he quit working at the post office due to walking on hard floors which impacted his right knee.  He reported that his left knee had the same effect on his prior job.  A November 2010 VA mental disorders examination report reflects that the Veteran graduated high school.  He reported that he was not working at the present time and that he last worked full-time in 2008.  He stated that he had to stop working because of his physical problems when he was employed as a postal worker.  He worked for about 10 months as a mortgage loan office, but this job was difficult for him because of pain, although it was less intense than when he had to stand a lot.  He also was having emotional difficulties on the job because of some difficulty with attention and concentration, fatigue, irritability, lack of motivation because of his depression, etc.  Overall, the VA examiner opined that it would be expected that if the Veteran were physically able to work, but continued with his current level of mental health issues, that he would have a moderate level of impairment of occupational reliability and productivity.  The Board finds that neither this opinion or any of the additional medical evidence of record supports the Veteran's contentions that he is unable to follow substantially gainful employment due to his service-connected disabilities, at most, he would have a moderate level of impairment.  While he does have some minimal bilateral knee pathology, it is not shown that he would be precluded from somewhat sedentary employment by that pathology.  He does not have unstable knees, and has only some limitation of motion, which would not preclude more sedentary employment.

While the Board has considered the Veteran's assertions in this appeal, there is no medical evidence indicating that the Veteran's service-connected disabilities render him unable to obtain or retain substantially gainful employment; therefore, the Board must conclude that the criteria for invoking the procedures of 38 C.F.R. 4.16 (b), for assignment of a TDIU, on an extra-schedular basis, are not met.  


ORDER

An initial rating in excess of 10 percent for ACL tear, post operative with DJD, left knee with a residual scar is denied.

Entitlement to a TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


